Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 31, 2018

                                      No. 04-18-00329-CV

                     IN THE INTEREST OF S.I., ET AL., CHILDREN,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01391
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The appellant’s brief was originally due to be filed on June 27, 2018.

        By order dated June 28, 2018, this court granted appellant’s first motion for extension of
time to his file his brief, extending the deadline to July 17, 2017. This court’s order reminded
appellant’s attorney that this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration and must be brought to final disposition within 180 days
of the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. As a result, this court’s order
stated, “Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.”

       On July 17, 2018, appellant’s attorney filed a second motion for extension of time. The
reasons for requesting the extension, which were identical to the reasons stated in the first
motion, were a “recent” hurricane which required appellant’s attorney to travel to Rockport,
Texas to protect and repair property and “back to back trials.” Although the motion was the
second request for an extension of time, the motion stated it was the “first” request for an
extension of time. By order dated July 19, 2018, this court granted the motion in part, extending
the deadline to file appellant’s brief to July 27, 2017. This court’s order stated, “NO
FURTHER EXTENSIONS OF TIME WILL BE GRANTED ABSENT EXTENUATING
CIRCUMSTANCES.”

        On July 30, 2018, appellant’s attorney filed a third motion for extension of time. The
reasons for requesting the extension are identical to the reasons stated in the first two motions
including a “recent” hurricane which required appellant’s attorney to travel to Rockport, Texas to
protect and repair property and “back to back trials.” Although the motion is the third request for
an extension of time, the motion states it is the “first” request for an extension of time. The
motion does not acknowledge this court’s prior order or attempt to provide any “extenuating
circumstances.” Nevertheless, in the interest of justice for appellant, the motion is GRANTED.
Appellant’s brief must be filed in this court no later than August 6, 2018. IF APPELLANT’S
BRIEF IS NOT FILED IN THIS COURT ON AUGUST 6, 2018, THIS APPEAL WILL BE
ABATED TO THE TRIAL COURT, AND THE TRIAL COURT WILL BE
INSTRUCTED TO CONSIDER WHETHER SANCTIONS SHOULD BE ASSESSED
AGAINST APPELLANT’S ATTORNEY, MR. JOSEPH BOHAC, FOR DISREGARDING
THIS COURT’S ORDERS.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2018.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court